DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 15, for fee calculating purposes Applicant's claim 15 was initially determined to be a dependent claim because of its reference to claim 11 (MPEP §608.01(n) II.). However, claim 15’s reference to claim 11 simply functions as a cross reference. The reference to claim 11 is not phrased so as the device of claim 15 further limits the device of claim 11. Instead, claim 15 is phrased as a separate device that incorporates the limitations recited in claim 11. 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocalterms, the claim in independent form. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 4, 6, 7, 9, 11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2009/0057041 Kamaga (“Kamaga”).

As to independent claim 1, a power-feed connector disconnection device (¶ 0003, 0008, 0009) comprising: an index value detector configured to detect an index value that correlates with a starting intention of a driver to start a vehicle when a power-feed connector is coupled to a power-receiving connector of the vehicle (¶ 0011-0021); a starting intention determiner configured to determine a presence or absence of the starting intention of the driver on a basis of the index value detected by the index value detector when the power-feed connector is coupled to the power-receiving connector of the vehicle (¶ 0011-0021);  and a lock-releasing unit that is provided in the power-receiving connector and configured to release a lock between the power-receiving connector and the power-feed connector when the starting intention determiner determines that the driver has the starting intention (¶ 0011-0021). 

As to claim 2, the power-feed connector disconnection device according to claim 1, further comprising: a power-feed connector disconnection unit that is provided in the power-receiving connector and configured to disconnect the power-feed connector from the power-receiving connector after the lock-releasing unit releases the lock between the power-receiving connector and the power-feed connector when the starting intention determiner determines that the driver has the starting intention (¶ 0011-0021). 
 

As to claim 4, the power-feed connector disconnection device according to claim 2, wherein the index value detector detects an operation amount of an accelerator as the index value, and the starting intention determiner determines that the driver has the starting intention when the operation amount of the accelerator detected by the index value detector is a first predetermined value or more (¶ 0011-0021). 

As to claim 6, the power-feed connector disconnection device according to claim 2, wherein the index value detector detects an operation state of an emergency switch as the index value, and the starting intention determiner determines that the driver has the starting intention when the operation state of the emergency switch detected by the index value detector is an ON state (¶ 0011-0021). 
 
As to claim 7, the power-feed connector disconnection device according to claim 2, further comprising: a transmitter configured to transmit power reduction request information for requesting reduction of charging power to a charging device coupled with the power-feed connector when the lock between the power-receiving connector and the power-feed connector is released and the power-feed connector is disconnected from the power-receiving connector (¶ 0011-0021). 
 

As to claim 9, the power-feed connector disconnection device according to claim 4, further comprising: a transmitter configured to transmit power reduction request information for requesting reduction of charging power to a charging device coupled with the power-feed connector when the lock between the power-receiving connector and the power-feed connector is released and the power-feed connector is disconnected from the power-receiving connector (¶ 0011-0021). 
 

As to claim 11, the power-feed connector disconnection device according to claim 7, wherein the transmitter transmits to the charging device coupled with the power-feed connector vehicle identification information that is used to identify the vehicle and power-feed connector disconnection information indicating that the power-feed connector is to be forcibly disconnected from a side of the vehicle when the lock between the power-receiving connector and the power-feed connector is released and the power-feed connector is disconnected from the power-receiving connector (¶ 0011-0021). 
 
As to claim 13, the power-feed connector disconnection device according to claim 9, wherein the transmitter transmits to the charging device coupled with the power-feed connector vehicle identification information that is used to identify the vehicle and power-feed connector disconnection information indicating that the power-feed connector is to be forcibly disconnected from a side of the vehicle when the lock between the power-receiving connector and the power-feed connector is released and the power-feed connector is disconnected from the power-receiving connector (¶ 0011-0021). 

As to claim 15, a charging device comprising a power-feed connector that is coupleable to a power-receiving connector to which the power-feed connector disconnection device according to claim 11 is applied, the charging device comprising: a receiver configured to receive the vehicle identification information that is used to identify the vehicle and the power-feed connector disconnection information indicating that the power-feed connector is to be forcibly disconnected from the side of the vehicle;  and a transmitter configured to transmit to an external apparatus the vehicle identification information and the power-feed connector disconnection information received by the receiver (Abstract, ¶ 0011-0021). 
 
As to claim 16, a charging device comprising a power-feed connector that is coupleable to a power-receiving connector to which the power-feed connector disconnection device according to claim 12 is applied, the charging device comprising: a receiver configured to receive the vehicle identification information that is used to identify the vehicle and the power-feed connector disconnection information indicating that the power-feed connector is to be forcibly disconnected from the side of the vehicle;  and a transmitter configured to transmit to an external apparatus the vehicle identification information and the power-feed connector disconnection information received by the receiver (Abstract, ¶ 0011-0021). 
 
As to claim 17, a charging device comprising a power-feed connector that is coupleable to a power-receiving connector to which the power-feed connector disconnection device according to claim 13 is applied, the charging device comprising: a receiver configured to receive the vehicle identification information that is used to identify the vehicle and the power-feed connector disconnection information indicating that the power-feed connector is to be forcibly disconnected from the side of the vehicle;  and a transmitter configured to transmit to an external apparatus the vehicle identification information and the power-feed connector disconnection information received by the receiver (Abstract, ¶ 0011-0021). 
 
As to claim 18, a charging device comprising a power-feed connector that is coupleable to a power-receiving connector to which the power-feed connector disconnection device according to claim 14 is applied, the charging device comprising: a receiver configured to receive the vehicle identification information that is used to identify the vehicle and the power-feed connector disconnection information indicating that the power-feed connector is to be forcibly disconnected from the side of the vehicle;  and a transmitter configured to transmit to an external apparatus the vehicle identification information and the power-feed connector disconnection information received by the receiver (Abstract, ¶ 0011-0021). 
 
As to claim 19, a power-feed connector disconnection device comprising: an index value detector configured to detect an index value that correlates with a starting intention of a driver to start a vehicle when a power-feed connector is coupled to a power-receiving connector of the vehicle;  and circuitry configured to determine a presence or absence of the starting intention of the driver on a basis of the index value detected by the index value detector when the power-feed connector is coupled to the power-receiving connector of the vehicle, and release a lock between the power-receiving connector and the power-feed connector when the starting intention determiner determines that the driver has the starting intention (Abstract, ¶ 0011-0021).

Allowable Subject Matter
Claims 3, 5, 8, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5, 8, 10, 12, and 14 would be allowable because the prior art of record does not teach or suggest a device having the combinations of elements as recited in parent claims 1 and 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851